Case 2:20-cv-15594-KSH-CLW Document 1-2 Filed 11/05/20 Page 1 of 3 PagelD: 29

EXHIBIT B
Case 2:20-cv-15594-KSH-CLW Document 1-2 Filed 11/05/20 Page 2 of 3 PagelD: 30

JOHN MORELLI, CITY ATTORNEY
CITY OF TRENTON

DEPARTMENT OF LAW

319 East State Street, Room 300
Trenton, New Jersey 08608

(609) 989-3011 (telephone)

(609) 989-4242 (facsimile)

By: Rashaan S. Williams, Assistant City Attorney

Attorney for Defendant(s) City of Trenton

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

Plaintiff(s)

Jamal A. Barlow

Defendant(s)

Tara Dzurkoc, John Doc Officers, 1-10, City of
Trenton, U.S Marshals Task Force, John Doe, 1-
10, Individually Jointly and Severally

 

 

 

TO: Clerk, Superior Court
Law Division
Mercer County Courthouse
209 S. Broad Street
P.O. Box 8068
Trenton, New Jersey 08650

SIR OR MADAM:

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION

MERCER COUNTY

DOCKET NO.: MER-L-1616-20

CIVIL ACTION

NOTICE TO CLERK OF SUPERIOR
COURT OF FILING OF NOTICE OF
REMOVAL

PLEASE TAKE NOTICE that Defendant, City of Trenton, have filed a Notice of

Removal of the above-captioned action in the United States District Court for the District of New

Jersey. Attached hereto is a copy of the Notice of Removal of this case and the Notice to
Case 2:20-cv-15594-KSH-CLW Document 1-2 Filed 11/05/20 Page 3 of 3 PagelD: 31

Adverse Party of Filing of Notice of Removal.

JOHN MORELLI, Esquire
319 East State Street
Trenton, NJ 08608

(609) 989-3004

    
 

: s, Assistant City Attorney
Attomey ID 010012004

DATED: October 22, 2020
